Citation Nr: 0214939	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service-connected 
PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1994 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Pittsburgh, Pennsylvania RO, which denied an increased rating 
for PTSD, greater than 50 percent.

This case was before the Board in March 2002, but additional 
evidential development was warranted.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  PTSD is not shown to be productive of a disability 
picture that represents occupational and social impairment 
with deficiencies in most areas, including work, family, 
judgment, and thinking, due to such symptoms as suicidal 
ideations, impaired impulse control, and spatial 
disorientation, with an inability to establish and maintain 
effective relationships. 


CONCLUSION OF LAW

The criteria for an increased rating, greater than 50 
percent, for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.130, including Diagnostic Codes 9411, 9440 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In October 1998, the RO granted the veteran service-
connection for PTSD as a result of being struck by lightning 
while on reserve duty.

VA outpatient treatment records reflect ongoing treatment for 
PTSD.  Records beginning in 1998 reflect her ongoing concerns 
with anxiety and depression, as well as her difficulties with 
sleep.  Her Global Assessment of Functioning (GAF) scale 
scores ranges from 55 to 65.

During a January 2001 VA psychiatric examination the veteran 
complained of being nervous during storms and denied any 
significant periods of remission.  She was living with her 
mother and was not involved in a serious romantic 
relationship.  She was able tolerate interaction with certain 
people, mostly family members because they "know and 
understand."  She became distressed at trauma-related 
stimuli and overreacted to small problems, becoming 
distraught and tearful.  She reported no problems with daily 
activities, but had bad days when she did not shower, dress, 
or leave the house.  Likewise, she assisted with housekeeping 
chores, but also had days when it took her longer to complete 
such activities.

In the past, the veteran had worked as a personal care giver, 
but at the time of the examination, she had been working as a 
flight attendant for approximately one-year, stating that she 
loved her job.  She was working on an on-call basis, and as 
her seniority increased, the hours would also increase.  She 
had not taken any time off because of her disability.  She 
denied any difficulties with the pacing of her work or with 
safety issues.

Upon examination, the examiner reported that the veteran was 
casually dressed, neatly groomed, alert and oriented, with no 
gross impairment of concentration, memory, or abstraction.  
Speech was relevant, coherent, and verbally fluent, and the 
veteran denied any hallucinations or delusions.  Her mood was 
depressed and anxious and she was frequently tearful 
throughout the examination.  The veteran reported sleep onset 
delay about two times a week and a decreased interest in 
sports that she used to enjoy.  Her appetite was good and her 
weight was stable.  The examiner also stated that the veteran 
experienced self-critical ruminations and was concerned about 
her future, but continued to be future-oriented.  Her energy 
level fluctuated and she denied suicidal or homicidal 
ideations.

The examiner noted that the veteran continued to experience 
intrusive memories, which were severely exacerbated by 
storms, nightmares, irritability, hypervigilance, markedly 
diminished interest, avoidance of related thoughts and 
stimuli, and endorsed feelings of detachment and 
estrangement.  The diagnosis was PTSD, and a GAF of 55 was 
assigned.

In conclusion, the examiner reported that the veteran was 
working, although fewer hours than in the past, and that her 
symptoms significantly interfered with her ability to work 
because of trauma-related stimulus (i.e thunderstorms) that 
were irregular and infrequent.

VA treatment records show that on February 2001, the veteran 
sought treatment to deal with her panic attacks.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The August 2001 Statement of the Case provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Furthermore, the veteran was informed in correspondence of 
August 2001 and June 2002 of the evidence she needed to 
provide and the evidence that VA would obtain.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran contends that the service-connected PTSD is more 
disabling than the currently assigned 50 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski , 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claims for increased 
evaluations in light of the history of the disabilities; 
however, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran is currently rated 50 percent disabling under 
Diagnostic Code 9411.  Pursuant to Diagnostic Code 9411, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).

After carefully reviewing the evidence, the Board concludes 
that the current 50 percent disabling rating adequately 
compensates the veteran for the service-connected PTSD.

While the Board recognizes that the veteran does experience 
impairment in occupational functioning, the evidence shows 
that the veteran is currently working.  Although she is 
concerned about flying during a storm, she also stated that 
she loves her job, denied any difficulty with the pacing of 
the work or safety issues, and that she had not missed any 
days because of her disability.  Likewise, even though the 
veteran reported that she does not participate anymore in 
sport activities and experienced decreased social 
interaction, the veteran also stated that she did interact 
with family members.  Thus, the veteran does not show an 
inability to establish and maintain effective relationships.  
Therefore, while the Board is sympathetic to the veteran's 
social and occupational impairment, the evidence does not 
meet the level of severity required for a higher rating.

Furthermore, even though the veteran was depressed, anxious, 
irritable, and suffered from some sleep impairment, the 
evidence does not show that she suffers from suicidal or 
homicidal ideations, impaired impulse control, deficiencies 
in judgment and thinking, spatial disorientation, delusions 
or hallucinations, disorientation to time and place, or 
memory loss.  Likewise, the current severity of the veteran's 
disability is support by the January 2001 VA examiner's 
assigned GAF score.  According to the American Psychiatric 
Association, DSM-IV, a GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social or 
occupational functioning.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected PTSD is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating for the veteran's service-
connected PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

